Citation Nr: 1114405	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a shin injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a Board Videoconference hearing at the Honolulu, Hawaii RO on November 15, 2010.  The Veteran's representative informed the RO on November 15, 2010, that the Veteran was unable to make the hearing.  In a November 18, 2010, letter the Veteran discussed the medical problems that prevented him from attending the hearing and that prevented him from submitting an earlier request for postponement.

In this case, good cause has been shown as to why the Veteran failed to attend his hearing.  Further, the Board notes that the Veteran took immediate action to communicate his desire to reschedule the hearing and provided an adequate explanation for why he missed the hearing scheduled in November 2010.  38 C.F.R. § 20.704(d) (2010).  Accordingly, the Board finds that a hearing should be scheduled before adjudicating this claim of service connection for a shin injury.  38 C.F.R. § 20.700(a) (2010).

The Board notes that the record reveals the Veteran has moved from Guam to Las Vegas, Nevada.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video teleconference hearing at the location most convenient to the Veteran.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


